MEMORANDUM DECISION

ON REHEARING
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                Mar 07 2016, 8:15 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Scott H. Duerring                                         Gregory F. Zoeller
South Bend, Indiana                                       Attorney General of Indiana

                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Davon Crenshaw,                                           March 7. 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A03-1504-CR-122
        v.                                                Appeal from the Elkhart Circuit
                                                          Court
State of Indiana,                                         The Honorable Terry C.
Appellee-Plaintiff                                        Shewmaker, Judge
                                                          Trial Court Cause No.
                                                          20C01-1311-FB-133



Bailey, Judge.




Court of Appeals of Indiana | Mem. Decision on Rehearing 20A03-1504-CR-122 | March 7, 2016   Page 1 of 2
[1]   On rehearing after this Court affirmed his convictions for Burglary and

      Conspiracy to Commit Burglary, Davon Crenshaw contends that he was

      subjected to double jeopardy. According to Crenshaw, this Court misstated

      relevant facts and there is a lack of independent evidence that he donned a

      mask – the overt act alleged in furtherance of the conspiracy to commit

      Burglary. In our opinion, we attributed to Matthew Allen the testimony that

      Crenshaw was one of five masked men who actively participated in the burglary

      of Cynthia Contreras’s home. This was in error. Antoine McDuffie’s guilty

      plea hearing testimony (entered as an evidentiary exhibit at Crenshaw’s trial) is

      the source of this evidence. Too, Contreras testified to her “absolute certainty”

      that five men were in her home. (Tr. at 110, 113). She testified that “all the

      individuals were wearing hoodies and covering half their face” with “some sort

      of mask.” (Tr. at 99.) The jury’s conclusion that Crenshaw donned a mask, as

      alleged, rests upon independent evidentiary facts. Subject to the foregoing

      correction of the named witness, we affirm our original opinion.


      Baker, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Mem. Decision on Rehearing 20A03-1504-CR-122 | March 7, 2016   Page 2 of 2